Citation Nr: 1609236	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to initial evaluation in excess of 50 percent for posttraumatic stress disorder, with major depressive disorder, for the time period prior to April 4, 2014, and in excess of 70 percent prior to April 23, 2015.

2.  Entitlement to initial evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine prior to May 5, 2015, and in excess of 20 percent from May 5, 2015.

3.  Entitlement to initial compensable evaluation for hemorrhoids for the time period prior to July 7, 2015, and in excess of 20 percent from July 7, 2015.

4.  Entitlement to an effective date prior to April 4, 2014, for the award of a total disability rating based on individual unemployability.

5.  Entitlement to an effective date prior to May 5, 2015, for the award of a separate 20 percent evaluation for right lower extremity radiculopathy associated with service-connected degenerative joint disease of the lumbosacral spine. 

6.  Entitlement to an initial compensable evaluation for excision of scrotal mass. 

7.  Entitlement to an initial compensable evaluation for bilateral tinea pedis. 


REPRESENTATION

Appellant represented by:	Paul B. Burkhalter, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to January 1985 and July 1990 to January 2010.  These matters come properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and in June and July 2015 by the RO in Waco, Texas.  During the course of the appeal, jurisdiction of the Veteran's appeal was transferred from the RO in Salt Lake City, Utah, to the RO in Waco, Texas.

The issues of entitlement to service connection for a left knee disorder, entitlement to service connection for left lower extremity radiculopathy associated with service-connected degenerative joint disease of the lumbosacral spine, entitlement to service connection for Gulf War syndrome/fibromyalgia, and entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome have been raised by the record in November 2012, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

In an October 2015 letter, the Board notified the Veteran that the Veterans Law Judge who conducted his November 2012 videoconference hearing before the Board was no longer employed by the Board and advised him of the opportunity to provide testimony at another hearing before the Board.  In his October 2015 response, the Veteran requested another videoconference hearing before the Board at the RO.  The RO must now schedule the Veteran for a hearing, pursuant to his outstanding request.  38 C.F.R. § 20.700.

Evidence of record detailed that the Veteran had been awarded entitlement to disability benefits from the Social Security Administration (SSA).  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the RO must attempt to obtain these records.
 
In a June 2015 rating decision, the RO granted service connection and assigned an initial noncompensable evaluation for excision of scrotal mass, effective February 1, 2010.  The RO also granted service connection and assigned an initial noncompensable evaluation for bilateral tinea pedis, effective February 1, 2010.  In a July 2015 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU), effective April 4, 2014.  The RO also granted entitlement to a separate 20 percent evaluation for right lower extremity radiculopathy associated with service-connected degenerative joint disease of the lumbosacral spine, effective May 5, 2015. 

In October 2015 statements, the Veteran and his attorney indicated that he sought entitlement to an effective date prior to April 4, 2014, for the award of a TDIU, entitlement to an effective date prior to May 5, 2015, for the award of a separate 20 percent evaluation for right lower extremity radiculopathy, entitlement to an initial compensable evaluation for excision of scrotal mass, and entitlement to an initial compensable evaluation for bilateral tinea pedis.  That statement serves as a timely notice of disagreement with respect to those matters.  Manlincon v. West, 12 Vet. App. 238 (1999) (where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to an effective date prior to April 4, 2014, for the award of a TDIU, entitlement to an effective date prior to May 5, 2015, for the award of a separate 20 percent evaluation for right lower extremity radiculopathy, entitlement to an initial compensable evaluation for excision of scrotal mass, and entitlement to an initial compensable evaluation for bilateral tinea pedis.  The Veteran and his attorney must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issues to secure appellate review by the Board.

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain all documentation associated with the Veteran's award for SSA disability benefits;

2.  The RO must schedule the Veteran for a videoconference hearing before the Board at the RO, pursuant to his request, at the earliest available opportunity.  The RO must notify the Veteran and his attorney of the date and time of the hearing, and must associate a copy of such notice with the evidence of record.  After the hearing, the case must be returned to the Board in accordance with current appellate procedures.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims of entitlement to initial evaluation in excess of 50 percent for posttraumatic stress disorder with major depressive disorder for the time period prior to April 4, 2014, and in excess of 70 percent prior to April 23, 2015; entitlement to initial evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine prior to May 5, 2015, and in excess of 20 percent from May 5, 2015; and entitlement to initial compensable evaluation for hemorrhoids for the time period prior to July 7, 2015, and in excess of 20 percent from July 7, 2015, that are currently on appeal, including all evidence added to the record since the issuance of the July 2015 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After he has had an adequate opportunity to respond the appeal must be returned to the Board for further appellate review. 
 
4.  After the current appeal has been returned to the Board, the RO must issue the Veteran a statement of the case and notification of his appellate rights on the issues of entitlement to an effective date prior to April 4, 2014, for the award of a TDIU; entitlement to an effective date prior to May 5, 2015, for the award of a separate 20 percent evaluation for right lower extremity radiculopathy; entitlement to an initial compensable evaluation for excision of scrotal mass; and entitlement to an initial compensable evaluation for bilateral tinea pedis, which were addressed by the RO in June and July 2015 rating decisions.  38 C.F.R. § 19.26 (2015).  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over an issue, a timely substantive appeal for that matter must be filed and the RO must certify the appeal to the Board.  38 C.F.R. §§ 19.35, 20.202 (2015).  If the Veteran perfects an appeal as any issue, the issue must be certified to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

